DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 07/29/2019.
Claims 1 and 3 – 20 are allowed.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a communication with Jeffery Cameron on January 17, 2022.

Claims:
1.	(Currently Amended) A control panel, comprising:
	a storage medium;
	a processor configured to execute instructions stored in the storage medium to: 
		discover a respective serial number of each of a plurality of monitoring devices of a monitoring system associated with the control panel; 
		query a database of a cloud server for serial numbers of monitoring devices installed in the monitoring system;
		compare the discovered serial numbers of the plurality of monitoring devices and the queried serial numbers of the installed monitoring devices; [[and]]
; and
identify, based on the discovered serial number of a monitoring device in the monitoring system and the queried serial number matching, the monitoring device as a non-conforming monitoring device. 

2.	(Canceled) 
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claims 9 and 16), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1 (and similarly recited in independent claims 9 and 16):
determine, based on the comparison, a discovered serial number and queried serial number that match; and
identify, based on the discovered serial number of a monitoring device in the monitoring system and the queried serial number matching, the monitoring device as a non-conforming monitoring device
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194